— Judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered January 5, 2004, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The evidence warrants the conclusion that defendant knew that he had been permanently prohibited from entering the store in question, and that he nevertheless entered the store with the contemporaneous intent to steal. Concur — Andrias, J.P., Sullivan, Gonzalez, Sweeny and Catterson, JJ.